Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 20, 2018

                                      No. 04-17-00579-CV

                                           Lee ROBIN,
                                            Appellant

                                                 v.

                               M & T BANK CORPORATION,
                                        Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CI19825
                          Honorable Laura Salinas, Judge Presiding


                                         ORDER
         After we grant a prior extension, appellee’s brief is due July 30, 2018. Appellee has filed
an unopposed second motion for extension of time, asking for an additional thirty days in which
to file its brief. After review, we GRANT appellee’s motion and ORDER appellee to file its
brief in this court on or before August 29, 2018.

          We order the clerk of this court to serve a copy of this order on all counsel.


                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court